Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Chih-Kuei Hu on 27 July 2022.

The application has been amended.  Please cancel claim 15; please amend claim 14 as follows; and please amend the dependency of each of claims 20-24 so that each of claims 20-24 depends on claim 14.
14. (Currently Amended). A hard coating film comprising a polymethyl methacrylate (PMMA) base film and an antiglare hard coating layer formed thereon, wherein the antiglare hard coating layer is formed by coating a curable mixture including a (meth)acrylate composition, an initiator, silica nanoparticles, organic microparticles and a leveling agent on the m and curing thereafter, and the (meth)acrylate composition comprises: 
a urethane (meth)acrylate oligomer with a functionality of 6 to 15 and a molecular weight ranging between 1,000 and 4,500;
at least one (meth)acrylate monomer with a functionality of 3 to 6;
and at least one (meth)acrylate monomer with functionality of less than 3[[.]];
wherein the antiglare hard coating layer is a single layer; and
wherein the antiglare hard coating layer has a mean spacing between peaks (Sm) of between 20µm and 50µm, an arithmetic mean deviation of surface (Ra) of between 0.03µm to 0.09µm, a largest peak to valley height (Ry) of between 0.25µm and 0.60µm, a ten-point mean roughness (Rz) of between 0.15µm and 0.50µm and a root mean square slope (PΔq) of between 0.50° and 1.60°.

Reasons for Allowance
Claims 14 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 14 as amended above.  Amended claim 14 is patentably distinct over the reference most pertinent to original claim 14, deemed to be U.S. 2014/0247486 A1, for while this reference anticipates or alternatively renders obvious original claim 14, this reference is silent regarding the surface roughness parameters of the single layer antiglare hard coating layer recited in amended claim 14.  Each of U.S. 2014/0340755 A1 and U.S. 2010/0079868 A1, although pertinent for disclosing various surface roughness parameters, does not teach all five claimed roughness parameters as required in amended claim 14; furthermore, there is no reasonable expectation that either reference could inherently exhibit all five claimed roughness parameters.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to organic hard coatings, in particular those exhibiting antiglare properties and/or those made by curing a (meth)acrylate composition containing various acrylates.
Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781